Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The language “the base station includes …one or more second nodes”, is not supported by the specification and drawings.  For example, Figs. 2 and 8 of the instant application show that the base stations (macro cells 76 or 1406) are physically distinct from the small cells (75 or 1405).  Therefore, the base station node or device does not “include" the small cell nodes/devices.  Correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The language “the base station includes…one or more second nodes” is not accurate and/or confusing, as these second nodes are not physically included within the base station.  Correction is required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2014/0056243 to Pelletier et al. (hereinafter “Pelletier”).




the base station includes a first node and one or more second nodes (see Fig. 2B, where the MeNB (macro node base station) is the recited “first node”, which is at a higher level that the low-level small cell SC-eNBs (recited “second nodes”), where the macro base station node “includes” the lower level small cell nodes,

the first node terminates the PDCP, each of the second nodes terminates the RLC, the MAC and the PHY (see Fig. 6 which shows the PDCP layer terminated in the macro-base station (“first node”), and the RLC, MAC and PHY layers terminated in the small cell base station (“second node”), as recited, and 

the base station is configured to perform radio communication with the user equipment that terminates the PDCP, the RLC, the MAC and the PHY (see Fig. 6 which shows all these layers terminated in the WTRU “user equipment”, as recited). 



a first node; and 
one or more second nodes, wherein a protocol stack between the user equipment and the base station includes PDCP, RLC, MAC and PHY, the first node terminates the PDCP, each of the second nodes terminates the RLC, the MAC and the PHY, and the base station performs radio communication with the user equipment that terminates the PDCP, the RLC, the MAC and the PHY”, as see the rejection of claim 1 above, which includes similar features (see the rejection of claim 1 above where the “first node” is the MeNB 114 and the “second nodes” are the small cell SC-eNBs where Fig. 6 shows the termination of all the protocol layers in each specific device, as recited). 

Regarding claim 3, which recites “A user equipment used in a communication system comprising a base station and the user equipment, wherein 
a protocol stack between the user equipment and the base station includes PDCP, RLC, MAC and PHY, the user equipment terminates the PDCP, the RLC, the MAC and the PHY, and the user equipment performs radio communication with the base station including a first node which terminates the PDCP, and one or more second nodes each of which terminates the RLC, the MAC and the PHY”, see the rejection of claim 1 above, which includes similar/same features, see the WTRU “user equipment” in Figs. 1, 2B and 6, which terminates the protocol layers as described in sections [0115] and [0116], as recited).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S KELLEY/Primary Examiner, Art Unit 2646